DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 12/22/21.
The claims are amended as follows:
1. (Currently Amended) An information processing system comprising: 
one or more vehicles; and 
a server communicable with the one or more vehicles, wherein: 
a vehicle of the one or more vehicles is configured to: 
acquire an image obtained by imaging a road on which the vehicle is located; 
receive positioning signals from a satellite positioning system; 
determine a position of the vehicle when the image was obtained based upon the positioning signals; 
the vehicle or the server is configured to execute determination processing for determining a degree of difficulty in traveling on the road due to snow cover from the image including determining that the degree of difficulty in traveling on the road is lower when at least one of four detection targets is detected from the image than when no detection target is detected, the four detection targets including another vehicle traveling on the road, a road marking on the road, a tire trace on the road, and snow piled up beside the road;
the at least one of the four detection targets that is detected from the image includes the other vehicle traveling on the road;
the vehicle is configured to control driving of the vehicle based upon the degree of difficulty in traveling; and
the server is configured to: 
store the degree of difficulty in traveling for each of one or more roads, and 
provide information to a client by using the stored degree of difficulty in traveling for each of the one or more roads.

5. (Currently Amended): A non-transitory computer-readable medium storing a program causing a vehicle communicable with a server to execute steps of: 
acquiring an image obtained by imaging a road on which the vehicle is located; 
receiving positioning signals from a satellite positioning system; 
determining a position of the vehicle when the image was obtained based upon the positioning signals,
determining a degree of difficulty in traveling on the road due to snow cover from the image including determining that the degree of difficulty in traveling on the road is lower when at least one of four detection targets is detected from the image than when no detection target is detected, the four detection targets including another vehicle traveling on the road, a road marking on the road, a tire trace on the road, and snow piled up beside the road; and
controlling driving of the vehicle based upon the degree of difficulty in traveling,
wherein the at least one of the four detection targets that is detected from the image includes the other vehicle traveling on the road.

6. (Currently Amended): An information processing method executed by an information processing system including one or more vehicles and a server communicable with the one or more vehicles, the method comprising: 
acquiring, by a vehicle of the one or more vehicles, an image obtained by imaging a road on which the vehicle is located;
receiving, by the vehicle, positioning signals from a satellite positioning system; 
determining, by the vehicle, a position of the vehicle when the image was obtained based upon the positioning signals; 
determining, by the vehicle or the server, a degree of difficulty in traveling on the road due to snow cover from the image including determining that the degree of difficulty in traveling on the road is lower when at least one of four detection targets is detected from the image than when no detection target is detected, the four detection targets including another vehicle traveling on the road, a road marking on the road, a tire trace on the road, and snow piled up beside the road; 
controlling, by the vehicle, driving of the vehicle based upon the degree of difficulty in traveling;
storing, by the server, the degree of difficulty in traveling for each of one or more roads; and 
providing, by the server, information to a client by using the stored degree of difficulty in traveling for each of the one or more roads,
wherein the at least one of the four detection targets that is detected from the image includes the other vehicle traveling on the road.


Prosecution History
Claims 1-6 of US application 16/701,432 filed 12/3/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/3/21. Claims 1-2 and 5-6 were amended. Claim 3 was canceled. Claims 1-2 and 4-13 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 11/30/21. In the proposed after-final amendments, claims 1, 5-6 and 11-13 were amended. Claim 10 was cancelled. Furthermore, based on the interview with applicant’s representative on 12/22/21, claims 1 and 5-6 have been amended as indicated by the above Examiner’s Amendment. Claims 1-2, 4-9, and 11-13 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-2, 4-9 and 11-13 are allowed over the prior art of record. The closest prior art of record is Myers et al. (US 20180079424 A1) in view of Konrardy et al. (US 10324463 B1) in further view of Akamine et al. (US 20160055383 A1) in further view of Emura (US 20200198649 A1), hereinafter referred to as Myers, Konrardy, Akamine, and Emura, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5-6, Myers discloses An information processing system (See at least Fig. 3 in Myers: With regard to step 312, Myers discloses that the system comprises database shared by multiple vehicles [See at least Myers, 0033]) comprising: 
one or more vehicles (See at least Fig. 3 in Myers: With regard to step 312, Myers discloses that the database may be shared by multiple vehicles to allow snow data to be exchanged between vehicles via the shared database [See at least Myers, 0033]); and 
a server communicable with the one or more vehicles (See at least Fig. 3 in Myers: Myers discloses that, at step 312, a vehicle may communicate a detected ice or snow condition to a shared database (or other data storage mechanism) along with a geographic location associated with the ice and snow so that other vehicles traveling on the same road or traveling on other roads in the same area may also have access to this information [See at least Myers, 0033]), wherein: 
a vehicle of the one or more vehicles is configured to:
acquire an image obtained by imaging a road on which a host vehicle is located and to determine the presence of snow cover from the image (See at least Fig. 3 in Myers: Myers discloses that at step 306, an ice and snow detection system 104 of a vehicle fuses the image data, LIDAR data, and radar data, then analyzes 306 the fused data to identify ice or snow on the roadway prior to transmitting this data to the shared database [See at least Myers, 0029]);
receive positioning signals from a satellite positing system (Myers discloses that the vehicle control system 100 includes a GPS sensor for determining the location of the vehicle it is part of [See at least Myers, 0019]); and
determine a position of the vehicle when the image was obtained based upon the positioning signals (See at least Fig. 3 in Myers: Myers discloses that when the vehicle detects ice or snow, the ice or snow condition is reported 312 to a shared database (or other data storage mechanism) along with a geographic location associated with the ice and snow [See at least Myers, 0033]).
Konrardy teaches a system for exchanging road condition data, including snowfall data, between vehicles wherein the vehicle or the server is configured to execute determination processing for determining a degree of difficulty in traveling on the road (See at least Fig. 5 in Konrardy: Konrardy teaches that the external computing device 186 may determine one or more risk levels associated with the road segment based off of weather conditions [See at least Konrardy, Col 36, lines 55-58]) due to the snow cover (Konrardy teaches that sensors 120 may determine that the vehicle 108 is traveling on a snow-covered or icy road [See at least Konrardy, Col 31, lines 36-40]. While the specific snow detection sensor disclosed by Konrardy is different than that disclosed in at least [Myers, 0029], it will be appreciated that both sensors are used to ultimately determine presence or absence of snow); and 
the server is configured to 
store the degree of difficulty in traveling for each of one or more roads (See at least Fig. 5 in Konrardy: Konrardy teaches that at block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment quantitatively representing a risk level category [See at least Konrardy, Col 37, lines 31-52]. Konrardy further teaches that at block 514, once the one or more scores are calculated, they may be stored in program memory 160 or database 146, before the risk level/score-calculation process is repeated for additional road segments [See at least Konrardy, Col 38, lines 1-11]), and 
provide information to a client by using the stored degree of difficulty in traveling for each of the one or more roads (See at least Fig. 5 in Konrardy: Konrardy teaches that at block 518, the external computing device 186 (such as a server 140) may generate an electronic map comprising a plurality of map tiles including indications of the scores of road segments and communicate the map to a mobile device 110 of a user to display it [See at least Konrardy, Col 38, lines 12-39]); and
the vehicle is configured to control driving of the vehicle based upon the degree of difficulty in traveling (See at least Fig. 7 in Konrardy: Konrardy teaches that, based on the scores of road segments along the route, the vehicle may enable, disable or adjust various autonomous features during driving at step 710 [See at least Konrardy, Col 43, line 47-Col 44, line 16]).
Akamine teaches a system for determining risk level of an environment wherein the system is configured for determining that the degree of difficulty in traveling on the road is lower when at least one of four detection targets is detected from the image than when no detection target is detected, the four detection targets including another vehicle traveling on the road, a road marking on the road (See at least Fig. 3 in Akamine: Akamine teaches that at step S10, the lane boundary line recognition device 20 receives a road image captured by the in-vehicle camera 10 and that at step S11, the calculation section 21 calculates a degree of uncertainty in the road image, i.e. a degree of the presence of disturbance factors such as snow [See at least Akamine, 0053]. Akamine further teaches that snow on the roadway may be the source of this uncertainty since it creates difficulty in detecting white lane markers [See at least Akamine, 0024]. Returning to Fig. 3, Akamine further teaches that, at S15, if uncertainty is too great when a camera is trying to detect a white line due to snow, white line recognition is suppressed at S16 [See at least Akamine, 0060-0061]. The higher learning value at S15 may be regarded as a higher degree of traveling difficulty. Akamine further teaches that if the uncertainty value is not too great at S15, the white line is recognized at S17 [See at least Akamine, 0062-0063]. This lower learning value at S15 may be regarded as a lower degree of traveling difficulty), a tire trace on the road, and snow piled up beside the road.’
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the at least one of the four detection targets (which, as recited earlier in the claim, are used to determine that the degree of driving difficulty is lower) that is detected from the image includes the other vehicle traveling on the road. The significance of this limitation is that, for this limitation to be present in the prior art, the prior art would have to teach or suggest wherein the detection of a vehicle indicates a lower degree of difficulty. However, no such reference is present or suggested in the prior art of record.
On the contrary, the closest prior art to detecting lower risk when another vehicle traveling on the road is detected, as compared to when no target is detected, is Emura, which teaches that in snowy weather a “travel difficulty level rises as the number of other vehicles increases and drops as the number of other vehicles is reduced” (See at least [Emura, 0061]). This is the exact opposite of what is claimed by applicant, since applicant claims where a difficulty level decreases when another vehicle is detected as compared to a situation in which no other vehicle is detected, in the snowy weather. Therefore, it would not have been obvious to anyone of ordinary skill in the art to combine Emura with any other prior art of record to 
For at least the above stated reasons, claims 1 and 5-6 are allowable over the prior art of record.

Regarding claims 2, 4, 7-9 and 11-13, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668